     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 1 of 33                        FILED
                                                                                   3/17/2021 9:09 AM
                                                                                          Delia Sellers
                                                                                          District Clerk
                                    Cause No. 21DC-CV-00071       Liberty County - 253rd District Court
                                                                                    Liberty County, TX
 SOUTHEAST TEXAS OLIVE, LLC; JOAN                  §        IN THE DISTRICT COURT OF Jerri Willis
 JEFFREY; RANDY & MONICA BRAZIL;                   §
 HERBERT & KERRY DILLARD; AND GULF §
 COAST OLIVE INVESTMENTS, LLC;                     §
      Plaintiffs, individually and on behalf of    §          LIBERTY COUNTY, TEXAS
      all those similarly situated,                §
                                                   §
 v.                                                §
                                                   §
 THE STATE OF TEXAS,                               §            253rd JUDICIAL DISTRICT
      Defendant.                                   §

PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES

        Individual Plaintiffs Southeast Texas Olive, LLC; Joan Jeffrey; Randy & Monica Brazil;

Herbert & Kerry Dillard; and Gulf Coast Olive Investments, LLC, who appear individually and on

behalf of all persons similarly situated (collectively, “Class Plaintiffs”), respectfully submit this Second

Amended Petition seeking declaratory and injunctive relief, as well as just compensation, under both

the Texas Constitution and the United States Constitution regarding the taking, damaging, and

destruction of private property caused by the design, construction, operation, and maintenance of

Interstate Highway 10 by Defendant, the State of Texas.

                                        NEED FOR ACTION

        1.      The State of Texas (the “State”), acting through the Texas Department of

Transportation (“TxDOT”), designed, constructed, operates, and maintains Interstate Highway 10

(“IH-10”), a major east-west transportation corridor running through Houston and the southern

portion of the country.

        2.      The State’s recent construction of projects in Chambers and Jefferson counties is

designed to raise the elevation of IH-10, to widen IH-10 from four to six lanes, and to install a solid

concrete traffic median barrier down its centerline to enhance public safety and facilitate use of its




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                     PAGE 1
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 2 of 33



eastbound (southside) lanes as an evacuation route during periods of flooding by confining the

overtopping of water to the westbound lanes (northside).

        3.      The State’s installation of an impenetrable bulwark down the center of the elevated

IH-10 effectively created a weir,1 obstructing the natural north/south flow of rainfall runoff. As a

result, and consistent with the projects’ design and the State’s intent, the State flooded Class Plaintiffs’

real and personal property. At no point did the State compensate Class Plaintiffs, or their predecessors-

in-interest, for any right to flood their private property. The actions by TxDOT to enhance public

safety and the capacity of IH-10, and to provide an evacuation route via its eastbound lanes, retained

stormwater runoff that flooded Class Plaintiffs’ properties which lie north of IH-10 at elevations

below the top of this newly constructed dam, thereby taking, damaging, and destroying Class Plaintiffs’

real and personal property.

        4.      Plaintiffs seek a determination of the State’s liability on a class-wide basis to all persons

from whom property has been unconstitutionally taken without compensation. Article I, Section 17

of the Texas Constitution guarantees that “[n]o person’s property shall be taken, damaged, or

destroyed for or applied to public use without adequate compensation being made . . . .” Likewise, the

Takings Clause of the Fifth Amendment to the U.S. Constitution (made applicable to the States

through the Fourteenth Amendment) provides “nor shall private property be taken for public use,

without just compensation.” The virtually unconstrained power of the government to take a citizen’s

private property without their consent is balanced only by the constitutional guarantee that the

government must compensate the owner for taking their property.



1
 A weir is defined as “A dam placed across a river or canal to raise or divert the water … or to regulate
or measure the flow.” THE AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE at 2025
(3d ed. 1992). Here, the term is used in its “more general definition in engineering to apply to any
hydraulic control structure that allows water to flow over its top, often called its crest.” What is a Weir,
PRACTICAL ENGINEERING, https://practical.engineering/blog/2019/3/9/what-is-a-weir.


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                     PAGE 2
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 3 of 33



        5.        The State of Texas had the authority to perform its work on IH-10. And that work

was for a public purpose: providing transportation for its citizens and others from across this country.

Neither of those propositions can be honestly denied.

        6.        Through the recent IH-10 projects, however, TxDOT knowingly and intentionally

caused the flooding of each Class Plaintiffs’ property. Constitutional protections, both at the state and

federal level, mandate that Class Plaintiffs should not be forced to bear those burdens which, in all

fairness and justice, should be borne by the public as a whole.

                                    JURISDICTION AND VENUE

        7.        This Court has jurisdiction over Class Plaintiffs’ claims under Tex. Prop. Code

§ 21.001. Venue is proper in this Court pursuant to Tex. Civ. Prac. & Rem. Code § 15.011.

                                          DISCOVERY LEVEL

        8.        Individual Plaintiffs, on their behalf and on behalf of Class Plaintiffs, request this cause

be governed by Texas Rule of Civil Procedure 190.4 and will seek entry of a Level 3 scheduling order

for the action.

                                   REQUEST FOR DISCLOSURES

        9.        Individual Plaintiffs, on their behalf and on behalf of Class Plaintiffs, request

Defendant the State of Texas disclose the information as substantively and procedurally required by

Tex. R. Civ. P. 194.

                                                 PARTIES

        10.       The following are Individual Plaintiffs in this action: Southeast Texas Olive, LLC; Joan

Jeffrey; Randy & Monica Brazil; Herbert & Kerry Dillard; and Gulf Coast Olive Investments, LLC.

Each of the Individual Plaintiffs, like each of the Class Plaintiffs, owns and/or leases real and personal

property located in a roughly rectangular area of Liberty County, Texas delineated on the north by

latitude 29.943000 from Hwy 61 east to the Jefferson County line (essentially the east-west path of the



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                       PAGE 3
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 4 of 33



northern leg of FM 1410 extended east from Hwy 61 to the Jefferson County line), on the west by

Hwy 61, on the east by the Jefferson County line, and on the south by the Chambers County line

(hereafter the “Operative Geographic Area”), as depicted below.2




       11.     Each of the Individual Plaintiffs, like each of the Class Plaintiffs, owned or leased their

property at the time they suffered devastating flooding during the last two Tropical Storms - Harvey

(August 2017) and Imelda (September 2019), that was inundated, taken, destroyed, and/or damaged

by the State by its design, construction, operation, and/or maintenance of IH-10.




2
 To be clear, Plaintiff Joan Jeffrey also owns property in Chambers County, Texas, and her claims in
this case includes claims for compensation due for that property as well since the venue and joinder
rules of this State provide for the bringing of all her claims in this action.


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                   PAGE 4
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 5 of 33



        12.     Defendant, the State of Texas, is a sovereign entity and body politic with the power of

eminent domain and the constitutional obligation to pay just compensation for the taking, damaging,

and/or destruction of private property for public use. Defendant, the State of Texas answers for its

agencies, including but not limited to TxDOT.

                             FACTS COMMON TO ALL CLAIMS

        13.     The State has known that the work it undertook on IH-10, including installation of a

solid concrete traffic median barrier/dam it erected down the middle of IH-10, would block the

overtopping of rainfall runoff trying to cross over the roadway as it moved south to the Gulf of

Mexico. Indeed, it was told as much before it designed and constructed the highway improvements.

Not only did the State ignore the drainage and flooding concerns of local residents, it purposefully

altered the drainage plans prepared by its contractors and agents to decrease the drainage under the

highway in favor of retaining and storing the water north of IH-10, knowingly and intentionally

choosing to inundate those properties to protect properties south of IH-10 from flooding.

        14.     The State’s design, construction, maintenance, and operation of the highway and its

median barrier has caused the flooding of and significant damage to Class Plaintiffs’ real and personal

property. Even so, the State continued to erect the impermeable traffic barrier/dam, extending it

further east down the center of the highway despite knowing of the damage caused to Class Plaintiffs’

properties by the rainfall runoff it blocks. The State (a) knew that its actions would cause or were

causing damage to Class Plaintiffs’ properties; (b) knew that the damage to Class Plaintiffs’ properties

was substantially certain to result from its actions; (c) knew that the damage to Class Plaintiffs’

properties was necessarily an incident to, or necessarily a consequential result of, its actions; and/or

(d) knew or should have known that the inundation of Class Plaintiffs’ properties was the natural,

probable, and foreseeable consequence of its acts.




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 5
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 6 of 33



       15.     In 1956, President Dwight D. Eisenhower signed the Federal-Aid Highway Act into

law, allocating billions of dollars for the construction of the Interstate Highway System (the “Highway

System”), which, in present day, includes IH-10. The Federal Highway Administration dispenses funds

to state governments. In turn, state governments build and maintain the Highway System within their

respective boundaries. The states must follow federal regulations that govern the building and

maintenance of the Highway System—including any impact of a particular project’s design and

operation on the hydrology (rainfall runoff characteristics) of the surrounding property.

       16.     As various plan sets show, during the design and construction of Federal Aid Projects,

TxDOT significantly raised the elevation of IH-10 and installed a new precast concrete barrier in the

median between the east/west lanes of IH-10. The barrier was installed in grouted sections so as to

form a complete seal and rising multiple feet above the now-elevated grade level of the highway.




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 6
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 7 of 33



        17.     The miles of median barrier of IH-10 do not have slots at the base that would

otherwise allow water to pass between the north and south sides. Instead, the median barrier is

completely solid.




        18.     The functional effect of installing the solid median barrier on an elevated IH-10 is to

create a weir that blocks stormwater runoff on the north side of the highway centerline. The weir

backs up and stores water at or below the elevation of the top of the barrier on private property within

the Operative Geographic Area.

        19.     The State’s design, construction, and maintenance of these barriers/dams was no

mistake. Rather, the State has admitted that the barriers/dams—in addition to maintaining traffic

safety—are part of its flood control efforts and keep the southern portion (eastbound lanes) of IH-10

open during severe rainfall events that would otherwise overtop the roadway and inhibit traffic from

using this roadway.

        20.     While the public generally benefits from the access to transportation along at least a

portion of this roadway during such rainfall events, the burden of that benefit falls on Class Plaintiffs




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                  PAGE 7
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 8 of 33



within the Operative Geographic Area, each of which are forced to store the retained waters on their

property without their permission.

       21.     For example, in August 2017, Tropical Storm Harvey brought its rainfall to much of

southeast Texas, including Jefferson, Chambers, and Liberty counties. During and after Harvey, the

IH-10 median barrier functioned as a leak-proof dam, blocking rainfall runoff from overtopping the

entire roadway and proceeding south in its ordinary course. Instead, the IH-10 median barrier backed

water up on the north side.

       22.     While performing its public functions of providing a safety barrier separating the

traffic flow, keeping the eastbound traffic lanes open, and retaining stormwater runoff to protect the

property south of the highway, the storm water runoff detained by the IH-10 median barrier backed

up onto and flooded Class Plaintiffs’ private property, causing significant damage to Class Plaintiffs’

properties and severe loss of property rights.




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 8
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 9 of 33



       23.     Likewise, in September 2019, TxDOT’s median barrier/dam along IH-10 blocked

rainfall runoff from overtopping the roadway during and after Tropical Storm Imelda. Again,

eastbound traffic lanes remained open and conferred a benefit to the public at large. And, again, the

blocked storm runoff water backed up and flooded Class Plaintiffs’ property, causing significant

damage and severe loss of property rights.




       24.     The damage and destruction of Class Plaintiffs’ real and personal property was the

intended, direct, natural, and/or foreseeable result of State-authorized affirmative action done for a

public purpose—namely, the design, construction, operation, and maintenance of IH-10 and the

protection of property south of the highway from flooding.

       25.     Nor were Harvey or Imelda “rare” or “unprecedented” rain events for this region of

southeast Texas. The history of hurricanes, tropical storms, and other large frontal storms that have

released significant amounts of rainfall in the area is well documented. The permanent placement of

an impenetrable traffic median barrier/dam down the center of IH-10 guarantees that the flooding of

Class Plaintiffs’ properties will inevitably reoccur, as when Imelda followed Harvey only two years



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                               PAGE 9
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 10 of 33



later. Detained water from storms less severe than Harvey and Imelda will be held on Class Plaintiffs’

property because of the State’s design, construction, and maintenance of the median barrier/dam

down the center of IH-10.

        26.     Each Class Plaintiff owned homes, fixtures, businesses, and/or personal property

protected from the taking, damaging, or destruction by the State without compensation. The flooding

suffered by each Class Plaintiff interfered with the ability to use their land and personal property for

their intended purposes. Class Plaintiffs had reasonable expectations that they would be able to occupy

and use their homes, businesses, and personal property for the purposes and in the manner for which

they were purchased or leased. But the backwater stored onto each Class Plaintiff’s property severely

interfered with their reasonable investment-backed expectations regarding the occupancy and use of

their property. Many Class Plaintiffs were displaced from their homes and had to stay in hotels or

alternative accommodations following Harvey and Imelda due to this government-induced flooding.

        27.     Portions of Class Plaintiffs’ homes, businesses, and/or other improvements have been

damaged and/or destroyed, necessitating remedial measures such as tearing out of soiled walls,

removing mold-prone insulation, replacing ruined floors, replacing garage doors and other exterior

features, and requiring the repair of a vast array of structural components. Moreover, many Class

Plaintiffs’ properties suffered significant erosion and loss of crops, grasses, and groundcover essential

to the use to which Class Plaintiffs had put the properties. And those Class Plaintiffs using their

property for commercial purposes were deprived of the use of, and temporarily any access to, their

property, losing the benefits and profits attendant to the continued operation of their commercial

ventures. Each and every one of these impacts were not only severe but also reasonably foreseeable

to the State because of the design, construction, and maintenance of IH-10’s median barrier.

        28.     The impoundment of rainwater runoff on Class Plaintiffs’ property for days on end,

destroying Class Plaintiffs’ real and personal property and denying them access to that property, is not



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 10
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 11 of 33



something Class Plaintiffs expected or reasonably could have expected when purchasing and

developing their property. Many of these tracts have been owned by Class Plaintiffs’ forebearers and

family members for decades. And, before the State’s design, construction, and maintenance of the IH-

10 median barrier, Class Plaintiffs’ properties had never been subject to flooding of the nature,

character, extent, and duration as they experienced after TxDOT built the barriers/dams along the

elevated IH-10.

        29.       And Class Plaintiffs’ problems are not all in the past. Neither Harvey nor Imelda was

a “one off” or “unique” flood event for what these Plaintiffs face since the State’s erection of the

barrier, and they will not be the last flooding Plaintiffs experience because of the State’s actions. The

flooding of Class Plaintiffs’ properties is the product of the State’s design, construction, and

maintenance of its projects. And during foreseeable and anticipated storm events (even those of a

lesser magnitude of Harvey and Imelda), IH-10 will capture and store rainfall runoff onto Class

Plaintiffs’ properties.

        30.       Class Plaintiffs suffered the permanent damage and destruction of real property due

to the flooding, which necessitated repairs such as tearing out soiled walls, removing mold-prone

insulation, replacing ruined floors, replacing garage doors and other exterior features, and requiring

the repair of other structural issues.

        31.       In addition to the physical damage to real property, Class Plaintiffs’ real property

values, including the market value of homes, businesses, and/or other improvements, have suffered

diminution in value.

        32.       And Class Plaintiffs suffered the permanent damage, destruction, and tragic loss of

personal property including appliances, furniture, tools, machinery, livestock, crops, vehicles, air

conditioning units, and similar personal property in addition to the tragic loss of personal effects and

mementoes which can never be replaced.



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 11
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 12 of 33



        33.      Those Class Plaintiffs using the property for commercial purposes have been deprived

of a temporary but total loss of access to, as well as the benefits and profits attendant to the continued

operation of, their commercial ventures, all as a direct, natural, or probable consequence of these State

projects. Class Plaintiffs seek full compensation to which they are entitled.

        34.      The State does not own any right to store rainfall runoff on Class Plaintiffs’ private

property. The State has never made an offer to Class Plaintiffs to purchase an easement or other

property interest for the storage of floodwaters. The State has never attempted to use its power of

eminent domain to acquire an easement or other property interest from Class Plaintiffs for the purpose

of storing rainfall runoff. The State has never compensated or offered to compensate Class Plaintiffs

to use their property to store water.

        35.      The following summarizes the foundation of claims presented by Individual Plaintiffs

on their own behalf as well as on behalf of Class Plaintiffs, which are similarly situated:

              a. each of the Individual Plaintiffs owned and/or leased real and personal property

                 located north of IH-10 in Liberty County, Texas;

              b. each of the Individual Plaintiffs owned and/or leased the above-referenced property

                 at the time the property suffered devastating flooding during Tropical Storms Harvey

                 (August 2017) and Imelda (September 2019);

              c. each of the Individual Plaintiffs’ real and personal property was inundated, destroyed,

                 and/or damaged as a result of the affirmative actions of the State in designing,

                 constructing, operating, and/or maintaining the configuration of IH-10;

              d. each of the Individual Plaintiffs’ property was damaged by State actions which either

                 (a) the State knew would result from its actions, (b) the State knew were substantially

                 certain to result from its actions, and/or (c) were the natural, probable, and/or

                 foreseeable consequence of the State’s affirmative acts; and



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                  PAGE 12
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 13 of 33



              e. each of the Individual Plaintiff, as a consequence of the foregoing, is entitled to

                 recovery of just compensation for the losses suffered by the taking, damaging, and/or

                 destruction of their real and personal property.

                                       CLASS ALLEGATIONS

        36.      In addition to asserting claims on their own behalf, Individual Plaintiffs bring this

action as a class action. Individual Plaintiffs seek to represent the following Class:

        Persons (whether individuals, businesses, or others) that leased and/or owned real
        and/or personal property which was located within the Operative Geographic Area
        and flooded during Tropical Storms Harvey and/or Imelda. Excluded from the Class
        are the State and Federal Governments, and the Court and Court personnel.

        37.      The elements of Rule 42(a) are met with regard to the Individual Plaintiffs, the Class,

and the Class Plaintiffs in that: the Class is so large that joinder of all members is impracticable; there

are questions of law or fact common to the Class; the claims or defenses of Individual Plaintiffs are

typical of the claims or defenses of the Class; and Individual Plaintiffs will fairly and adequately protect

the interests of the Class.

                 a.      The Class is so numerous that joinder is impracticable. The Class comprises

        hundreds of properties located in Liberty County.

                 b.      Questions of law and/or fact common to the Class exist to support

        certification. The liability claims of Class members depend on common legal and factual

        contentions that are capable of class-wide resolution. Legally, liability is uniform across the

        class: whether the State’s actions which impounded stormwater on the Class’ private property

        during Harvey and/or Imelda violated the Texas Constitution and/or the U.S. Constitution.

        That determination of liability turns on common facts: the actions of the State in designing,

        constructing, and maintaining Interstate Highway 10 (including raising the highway profiles

        and installing the concrete barrier) with the known, direct, natural, and/or probable

        consequence of the State’s projects being the flooding of the Class Members’ property.


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                    PAGE 13
    Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 14 of 33



            c.      Additionally, the questions of law and fact common to the Class, particularly

     as pertains to liability, predominate over any questions affecting individual members of the

     Class. The common legal and factual questions, which do not vary among members of the

     Class and which may be determined without reference to the individual circumstances of any

     Class member, include:

                    i.        Whether the State’s action caused the flooding of Plaintiffs’ properties;

                    ii.       Whether the State’s action was done for a public purpose as required

            to recover for a taking under the Texas and/or U.S. Constitutions;

                    iii.      Whether the State’s action was done with the requisite intent required

            to recover for a taking under the Texas and/or U.S. Constitutions;

                    iv.       Whether the intent required to recover for a taking under the Texas

            and/or U.S. Constitutions is (or should be) the same;

                    v.        Whether the inundation, destruction, damage, and/or devaluation of

            Class Plaintiffs’ real and/or personal property caused by the State’s actions constitutes

            an unconstitutional taking of Class Plaintiffs’ property without just compensation

            under the Texas and/or U.S. Constitutions;

                    vi.       Whether the inundation, destruction, damage, and/or devaluation of

            Class Plaintiffs’ real and/or personal property was the intentional, natural, probable,

            and/or reasonably foreseeable consequence of the State’s actions; and

                    vii.      Whether the inundation of Class Plaintiffs’ real and/or personal

            property resulted in a sufficiently severe interference with their property rights as to

            constitute a taking under the Fifth Amendment of the U.S. Constitution.

            d.      Individual Plaintiffs’ claims are typical of the claims of Class Plaintiffs’ claims.

     Individual Plaintiffs and Class Plaintiffs were inundated by water intentionally stored by the



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 14
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 15 of 33



        State on and over their real and personal property in August/September 2017 and September

        2019 in the same manner, by the same mechanism, and under the same set of facts. The relief

        Individual Plaintiffs seek is typical of the relief required and requested by Class Plaintiffs. And

        the issues to be joined at trial, both factually and legally, for Individual Plaintiffs are the same

        as those that would be joined for Class Plaintiffs.

                e.      Individual Plaintiffs, as representatives of the Class, will fairly and adequately

        protect the interests of the Class and Class Plaintiffs. Individual Plaintiffs’ interests are

        consistent with, and not antagonistic to, those of the Class they seek to represent and Class

        Plaintiffs. Individual Plaintiffs and Class Plaintiffs all seek just compensation under the Texas

        Constitution and the U.S. Constitution. Individual Plaintiffs have no interests that are adverse

        to, or which conflict with, the interests of members of the Putative Class and are ready and

        able to fairly and adequately protect the interests of the Putative Class. Plaintiffs strongly

        believe the State must provide just compensation for taking private property which flooded

        during Harvey and Imelda which was caused by the State’s actions. Plaintiffs are represented

        by experienced, qualified, and competent counsel who are committed to prosecuting this

        action. Counsel is knowledgeable about, and experienced in, conducting class action litigation,

        complex multi-plaintiff litigation, takings litigation, and flooding litigation. Counsel has and

        will continue to devote the appropriate resources necessary to prosecute these claims.

        38.     The elements of Rule 42(b)(1) are met since the prosecution of separate actions by or

against individual members of the Class would create a risk of inconsistent or varying adjudications

with respect to individual members of the Class which would establish incompatible standards of

conduct for the party opposing the Class. Individualized litigation would present the potential for

varying, inconsistent, or contradictory judgments and would magnify the delay and expense to all

parties and to the court system resulting from multiple trials of the same factual issues.



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                    PAGE 15
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 16 of 33



        39.     The elements of Rule 42(b)(2) are met since the State has acted or refused to act on

grounds generally applicable to the Class, thereby making appropriate final declaratory relief regarding

the State’s liability with respect to the Class as a whole.

        40.     The elements of Rule 42(b)(3) are met since maintaining a class action with regard to

the issue of the State’s liability to Class Members would achieve economies of time, effort, and

expense, and promote uniformity of decision as to persons similarly situated without sacrificing

procedural fairness or bringing about other undesirable results. Certification is not sought on the

question of damages due the Class. Absent Class treatment, courts would be flooded by takings claims

from hundreds of plaintiffs. Class-wide determination of the State’s liability will avoid duplication and

enable faster processing of the multitude of claims since questions of law or fact common to Class

Members as to the State’s liability predominate over any questions concerning liability which affect

only individual member. Moreover, prosecution of the liability question as a class action is superior to

other available methods for fairly and efficiently adjudicating a multitude of individual claims.

                                        CAUSES OF ACTION

COUNT 1:        Violation of Article I, Section 17 of the Texas Constitution for the Taking,
                Damaging, or Destruction of their Property.

        41.     Plaintiffs re-allege and incorporate the preceding paragraphs of this Petition.

        42.     To establish a claim under Article I, Section 17, a property owner must show that there

has been: (1) an intentional government act by a government entity; (2) that resulted in the taking,

damaging, or destroying of a property owner’s property; and (3) for public use. Individual Plaintiffs’

and Class Plaintiffs’ claims fulfill each of these requirements.

        A.      The Design, Construction, Operation, and/or Maintenance of IH-10
                Constitutes a Public Use.

        43.     The design, construction, operation, and/or maintenance by the State of Texas of IH-

10 constitutes a “public use” for purposes of Plaintiffs’ inverse condemnation claims.



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                   PAGE 16
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 17 of 33



        44.     The State of Texas has recognized that public highway projects to facilitate interstate

travel fall within the meaning of “public use.” Therefore, Individual Plaintiffs and Class Plaintiffs, who

are owners of property protected by the Texas Constitution, may bring a claim for just or adequate

compensation for their property which has been taken, damaged, and/or destroyed by the design,

construction, operation, and/or maintenance of IH-10.

        B.      The Design, Construction, Operation, and/or Maintenance of IH-10 Caused
                the Flooding of Plaintiffs’ Properties.

        45.     The Texas Supreme Court has recognized that compensation for the taking, damaging

or destruction of private property is in order if an injury results from either the construction of public

works or their subsequent maintenance and operation. The erection of IH-10, and its subsequent

operation and maintenance, by the State that caused the flooding of Individual Plaintiffs’ and Class

Plaintiffs’ property is an invasion for which compensation is required.

        C.      The State Intentionally Caused Damage to Plaintiffs’ Properties.

        46.     Finally as to Individual Plaintiffs’ and Class Plaintiff’s claim under Article I, Section 17

of the Texas Constitution, the element of intent is shown where the governmental entity that physically

damages private property to confer a public benefit (1) knows that a specific act is causing identifiable

harm; or (2) knows that the specific property damage is substantially certain to result from an

authorized government action—that is, that the damage is necessarily an incident to, or necessarily a

consequential result of, the government’s action. Both of those standards are met here. As noted

previously, the State knew that the work it undertook on IH-10, including installation of a solid

concrete traffic median barrier/dam it erected down the middle of IH-10, would block the

overtopping of rainfall runoff trying to cross over the roadway as it moved south to the Gulf of

Mexico. The State was told that design and construction highway improvements would exacerbate

local drainage and flooding concerns, yet it ignored those issues and purposefully altered the drainage

plans prepared by its contractors and agents to decrease the drainage under the highway in favor of


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                    PAGE 17
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 18 of 33



retaining and storing the water north of IH-10, thereby knowingly and intentionally choosing to

inundate those properties north of the highway to protect properties south of IH-10 from flooding.

               1.      The State had actual knowledge that its actions caused damage to
                       Individual Plaintiffs’ and Class Plaintiffs properties, and that the
                       maintenance and operation of its public improvements would do so
                       again.

       47.     The State was aware at the time it designed, constructed, operated, and/or maintained

the IH-10 projects that its actions would cause physical damage to Individual Plaintiffs’ and Class

Plaintiffs’ private property. As the Texas Supreme Court has noted, “There may well be times when a

government entity is aware that its action will necessarily cause physical damage to certain private

property, and yet determines that the benefit outweighs the harm caused to that property. In such a

situation, the property may be damaged for public use.” That is precisely what occurred during both

Tropical Storms Harvey and Imelda. Individual Plaintiffs’ and Class Plaintiffs’ properties experienced

greater flooding, and for a greater period of time, than ever before because of the backwater effect

from the IH-10 projects—as the State knew would happen.

       48.     Prior to August 2017, some of Individual Plaintiffs’ and Class Plaintiffs’ properties

suffered short-lived, intermittent flooding from heavy rainfall events, but the storm runoff was able

to (and did) naturally flow south over IH-10 and ultimately down to the Gulf of Mexico. Prior to

Harvey the State was told that its proposed construction regarding IH-10 would cause drainage issues

and flooding of properties north (upstream) of the highway. And in fact during Tropical Storm

Harvey, Individual Plaintiffs and Class Plaintiffs experienced significantly greater flooding of (and

damage to) their properties, and the inundation lasted for a greater period of time—well after Harvey

had moved on—than ever before because the rainfall runoff was retained behind the elevated and

improved IH-10.

       49.     Recognizing the impact of the de facto dam formed by the elevated highway with its

impermeable traffic median barrier, affected citizens contacted State officials (including officials at


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                               PAGE 18
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 19 of 33



TxDOT) and told them of the damage caused to their properties by the State’s actions. But the State

did nothing to alleviate the problem. Indeed, the State continued its ongoing modifications to IH-10,

extending even further the impenetrable barrier down the center of the highway despite having been

alerted to the damage caused by the inundation of properties by the rainfall runoff it retained. The

State ignored those issues and purposefully altered the drainage plans prepared by its contractors and

agents to decrease the drainage under the highway in favor of retaining and storing the water north of

IH-10, thereby knowingly and intentionally choosing to inundate those properties north of the

highway to protect properties south of IH-10 from flooding. It was only a matter of time before the

State’s action submerged Individual Plaintiffs’ and Class Plaintiffs’ properties again.

        50.     And that time soon came. In September 2019, Tropical Storm Imelda hit southeast

Texas, and again the State’s traffic barrier arrested the rainfall runoff. Even though the State had been

previously told of the damage caused during Harvey by the weir it had erected in the middle of IH-

10, the State continued its operation and maintenance of the highway and persisted with the erection

of the impermeable barrier as well.

        51.     As Imelda approached, one Chambers County resident – Steven Devillier – sought to

prevent a repeat of the devastation wreaked by Harvey. Devillier asked government officials for

permission to remove some of the barrier, but when his request was relayed to TxDOT, it was denied.

As the Beaumont Enterprise related the story:

        “[Steven] Devillier lives near Winnie in Chambers County, on the north side of
        Interstate 10. When Hurricane Harvey struck the region in 2017, a solid concrete
        barrier that divides the freeway’s eastbound and westbound lanes had acted like a dam,
        holding back water headed toward the Gulf of Mexico.
        …
        Since Harvey, Devillier says, he had been trying to get something done about the
        freeway partition. Could the divider be redesigned to allow water to flow through?
        Could drainage underneath be improved?




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 19
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 20 of 33



          The barrier seemed to hold back water to the north, swamping the freeway lanes
          headed toward Houston. The build-up, he believes, caused his and other homes to be
          inundated, family members included. The freeway was closed for three days.
          Devillier says he and his cousin petitioned authorities for change that didn’t come fast
          enough.
          As Imelda bore down, Devillier begged the Chambers County judge for permission to
          demolish the barrier with a trackhoe, he said. The county engineer said officials passed
          the request to the Texas Department of Transportation, believing it was not the
          county’s decision to make.
          TxDOT, according to a spokesperson, had been working with University of Texas
          researchers to study how the barrier affected flood-prone areas. The agency wasn’t
          ready to see the barricade immediately taken down.
          The barrier kept the eastbound lanes of the freeway open, spokesperson Sarah Dupre
          wrote in an email, allowing authorities to reach an otherwise sealed-off Winnie.

          52.     Thereafter, thousands of acres north of the IH-10 barrier, including the Operative

Geographic Area, was flooded by rainfall runoff from Imelda retained by the State’s Projects.

          53.     Because of the benefits to the general public, including protection of property owners

south of the highway and the enhanced safety and the creation of an evacuation route via the

eastbound lanes of the freeway, the State chose to construct and maintain the operation of IH-10 with

the barrier. That intentional choice by the State has forced Individual Plaintiffs and Class Plaintiffs to

bear the burden of providing those public benefits, and they are entitled to compensation for their

losses.

                  2.      The State possessed knowledge that damage to Plaintiffs’ properties
                          was substantially certain to result from its actions.

          54.     Because the State actions that form the basis of Individual Plaintiffs’ and Class

Plaintiffs’ claims were public works performed pursuant to Federal Aid Projects, compliance with the

federal and state rules and regulations applicable to that work was mandatory. The analyses, studies,

and documentation required by those rules and regulations provide objective evidence that the State

knew harm to Individual Plaintiffs’ and Class Plaintiffs’ properties was substantially certain to result

from its actions.



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                  PAGE 20
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 21 of 33



        55.     Compliance with 23 C.F.R. 650, Subpart A is required when a proposed project

includes a new or expanded encroachment on a floodplain regulated by FEMA. FIRM panel

4803850355E (revised August 6, 2002), and FIRM panels 48071C0275E and 48071C0300E (both

effective May 4, 2015), each show that a portion the State’s projects crosses a FEMA Special Flood

Hazard Area, and installation of the traffic median barriers the State added to IH-10 constitute

floodplain encroachments under the terms of the National Flood Insurance Program.

        56.     Subpart A required TxDOT to prepare location hydraulic studies for each of the

projects that would include a discussion of (a) the hydraulic risks associated with implementation of

the action, (b) the impacts from the action on natural and beneficial floodplain values, (c) the support

of probable incompatible floodplain development, (d) the measures to minimize floodplain impacts

associated with the action, and (e) the measures to restore and preserve the natural and beneficial

floodplain values impacted by the action, along with an evaluation and discussion of the practicability

of alternatives to any longitudinal encroachments. TxDOT’s understanding of and need for

compliance with these regulations created objective evidence of the State’s knowledge of the damage

to Individual Plaintiffs’ and Class Plaintiffs’ properties that would occur from its actions.

        57.     Similarly Presidential Executive Order 11988 requires each actor, in carrying out

federal programs, (1) to reduce the risk of flood loss, to minimize the impact of floods on human

safety, health and welfare, and to restore and preserve the natural and beneficial values served by

floodplains; and (2) to evaluate the potential effects of any actions in a floodplain to ensure its planning

programs reflect consideration of flood hazards and floodplain management and to consider

alternatives that will not impact a floodplain. Additional federal regulations required the State to

implement Federal Aid Projects in a manner (a) to prevent uneconomic, hazardous, or incompatible

use and development of floodplains; (b) to avoid, where practicable, encroachments by its actions; (c)

to minimize the adverse impacts its actions may have on base floodplains, including direct or indirect



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                    PAGE 21
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 22 of 33



support for development; and (d) to preserve the natural and beneficial floodplain values that are

adversely affected by such actions.

        58.     Finally, Texas state statutes and regulations, including TxDOT’s own rules and

policies, require an investigation, analysis, and documentation that provide objective evidence of the

State’s knowledge of the expected flooding of Individual Plaintiffs’ and Class Plaintiffs’ properties

created by the State’s actions. The standards and criteria presented in the TxDOT Hydraulic Design

Manual are the minimum standards and criteria acceptable for projects involving new drainage

structures or replacement of existing structures (as TxDOT’s work on IH-10 did), which means that

all drainage facilities were required to have been designed for existing land use conditions and should

have included capacity to convey stormwater runoff from all existing adjacent properties for the design

year storm so that the projects would not induce flooding or cause any adverse flooding impact on

upstream facilities.

        59.     To that end, during the projects’ design work the State was required to study the

natural and established patterns of drainage – including that beyond the vicinity of each proposed

project – to minimize or avoid damage to adjacent property. This investigation included the

examination of the established patterns of drainage so that the project’s drainage design would include

capacity to convey stormwater runoff from all existing adjacent properties based on existing land use

conditions at the time of the design. Hydrologic analyses were necessary for each project, and all

sources of potential risk must have been considered as part of the investigation for the projects’

hydraulic structures – including the consequences associated with the probability of flooding, property

loss, and/or hazard to life during the service life of the project – to determine whether modified site-

specific standards or criteria would be appropriate for the project.

        60.     At the time of design, all drainage facilities must be designed for existing land use

conditions and so that any project does not cause an adverse flooding impact on facilities existing



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 22
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 23 of 33



upstream of the project. TxDOT hydraulic engineers must review the potential liabilities stemming

from the impact of any highway project on a floodplain. This includes instances where, as here, the

rehabilitation or maintenance of a roadway results in a higher profile, such as the case presented here.

TxDOT engineers must evaluate the impact of its work to ensure consistency with the federal

requirements regarding the impact of a highway on a floodplain.

        61.     In the course of its work, the State (presumably, as required by applicable regulations)

studied the antecedent conditions and basic hydrologic data surrounding the project and determined

and prepared an event-based model for the project’s design flood. likewise, the state determined the

direct runoff, the peak stage, the peak flow, the flood peak, the effective precipitation, the annual

exceedance probability, the overland flow, the direct excess, the surface runoff, and the design runoff

for the design flood as well as for the design storm.

        62.     Because of this hydrologic investigation, TxDOT (again presumably) determined the

elevations that make up the flood profile and knew that the traffic median barrier would retain direct

runoff. The State knew the highest point of elevation in the Operative Geographic Area and it knew

that stormwater runoff throughout the Operative Geographic Area flowed from north to south when

it raised the grade level of IH-10 and installed a dam down its centerline.

        63.     The State also knew that its work affected the base flood elevation within the

Operative Geographic Area. In fact, the concrete traffic barrier installed by the State reaches a height

greater than twelve inches (12”) above the base flood elevation within the Operative Geographic Area,

and resulted in the top of the grade line of IH-10 rising to a msl level twelve inches (12”) above the

base flood elevation within the Operative Geographic Area as well. When the State constructed its

projects, it had possession of or access to information from which it could have determined that the

traffic median barrier installed as one part of that project would retain direct runoff that would cause

damage to a portion of the Operative Geographic Area.



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 23
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 24 of 33



        64.     Indeed, prior to both Harvey and Imelda, TxDOT was told that the traffic median

barrier installed in the center of IH-10 would result in the flooding of private property. The State had

actual knowledge of the flooding its latest project would cause before it raised the grade level of IH-

10 and installed a dam down its centerline as part of its projects.

                3.      Subjective knowledge by the State that its action will cause specific
                        harm to a specific piece of property should not be required to recover on
                        a Takings claim under the Texas Constitution.

        65.     As shown below in Count 2, the intent or knowledge requirement to demonstrate a

taking under the Texas Constitution differs from the showing a party needs to make to recover under

the Fifth Amendment to the U.S. Constitution. Given the recent change in Takings jurisprudence by

the U.S. Supreme Court, any difference should be eliminated.

        66.     The rights and protection accorded Texas property owners under the State

constitution’s Takings provision should not provide less security against having their property taken

without just compensation than its federal counterpart.

        67.     The ability of a property owner to litigate both a Fifth Amendment Takings claim and

a claim under Article I, Section 17 of the Texas Constitution in the same suit should bring the intent

standard applicable to each in harmony so that an unnecessary and perfidious dichotomy between the

state and federal claims is eliminated.

        68.     The State’s reckless and/or willful disregard of facts should support a finding of the

requisite intent for a Takings claim involving the flooding of private property. Government actors

should be treated the same as other litigants vis-à-vis how the element of “intent” is applied under

Texas law when that element is adjudicated in an action to which they only are subject—a Takings

claim. Therefore, Plaintiffs bring their nonfrivolous argument for the extension, modification, or

reversal of existing Texas law, and seek recovery of just and adequate compensation pursuant to




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 24
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 25 of 33



Article I, Section 17 of the Texas Constitution for the permanent and/or temporary taking, damaging,

and/or destruction of their real and personal property.

COUNT 2:        The Taking of Property Without Just Compensation in Violation of the Fifth
                Amendment to the United States Constitution.

        69.     Individual Plaintiffs and Class Plaintiffs re-allege and incorporate the preceding

paragraphs of this Petition.

        70.     In addition to, and in the alternative to, their claim under the Texas Constitution,

Individual Plaintiffs and Class Plaintiffs seek recovery for the State’s permanent and/or temporary

taking of their real and personal property without paying just compensation in violation of the Takings

Clause of the Fifth Amendment of the U.S. Constitution, a self-executing constitutional provision

made applicable to the State through (and herein plead pursuant to) the Fourteenth Amendment of

the U.S. Constitution.

        71.     Federal Takings law directs that whether government-induced increased water runoff

onto private property constitutes inverse condemnation under the Fifth Amendment is determined

by a two-question test: (1) did the Individual Plaintiffs and Class Plaintiffs possess a protectable

property interest in what they allege the government has taken and (2) were the effects the Individual

Plaintiffs’ and Class Plaintiffs experienced the predictable result of governmental action which was

sufficiently substantial to justify a Takings remedy. Here the answer to both those questions is yes.

        72.     All Individual Plaintiffs and Class Plaintiffs suffered flooding of their property greater

than ever before after TxDOT built the barriers/dams along the elevated IH-10.

        73.     The State should not force Individual Plaintiffs and Class Plaintiffs alone to bear the

burdens of providing increased highway safety and an emergency evacuation route which, in all

fairness and justice, should be borne by the public as a whole.




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                  PAGE 25
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 26 of 33



        A.      All Individual Plaintiffs and Class Plaintiffs Possess a Protectable Interest in
                Their Property.

        74.     The existence of a protectable property interest under the Fifth Amendment is a

question of federal law determined with reference to state law. Texas law recognizes that the term

property, as it applies to Takings law, means not only the thing owned, but also every right which

accompanies ownership. Each Plaintiff has property rights in both real and personal property

protected by the Fifth Amendment which have been taken by the State’s actions.

        B.      The Effects Individual Plaintiffs and Class Plaintiff Experienced Were the
                Predictable Result of the State’s Action and Were Sufficiently Substantial to
                Justify a Takings Remedy.

        75.     The physical possession of Plaintiffs’ property, both real and personal, constitutes a

per se taking of that property by the State.

        76.     Independently, an analysis of factors examined by federal law shows that not only was

the flooding Individual Plaintiffs and Class Plaintiffs experienced the predictable result of the State’s

action, but also the effects suffered were sufficiently substantial to constitute a taking.

                1.       The time and duration of the invasion.

        77.     Because Individual Plaintiffs’ and Class Plaintiffs’ properties were physically invaded

by the flooding from the State’s actions (whether temporarily or permanently), the temporal element

of the federal analysis is used only to determine the measure of just compensation under the Fifth

Amendment, not whether a claim arose at all. This element supports the finding of a taking.

                2.       The severity of the interference.

        78.     Individual Plaintiffs and Class Plaintiffs meet the severity burden since their real and

personal property interests have been subjected to an invasion that destroyed and/or completely

precluded Individual Plaintiffs’ and Class Plaintiffs’ access to, right to use and enjoy, and right to

alienate their property. This element supports the finding of a taking.




PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 26
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 27 of 33



                3.      Individual Plaintiffs’ and Class Plaintiffs’ properties were flooded by the
                        State’s actions.

        79.     The invasion of Individual Plaintiffs’ and Class Plaintiffs’ properties was caused by the

State’s action as shown by a comparison of the results from government-authorized actions for a

public purpose with what the result would have been without or “but for” those government-

authorized actions. Individual Plaintiffs’ and Class Plaintiffs’ properties are located behind a

permanent structure that blocks and backs up rainfall runoff at a level that floods those properties.

The inundation of Individual Plaintiffs’ and Class Plaintiffs’ properties was the direct, natural, and

foreseeable result of authorized activities by the State in furtherance of a public purpose: the design,

construction, operation, and maintenance of IH-10. “But for” the State-authorized action, Individual

Plaintiffs’ and Class Plaintiffs’ properties would not have been flooded in the manner and to the extent

they were flooded. This factor supports finding a taking.

                4.      The degree to which the invasion was intended.

        80.     The intent to find a taking under the Fifth Amendment is shown by evidence that the

Individual Plaintiffs’ and Class Plaintiffs’ injuries were the direct, natural, or probable result of the

authorized government action. It is not necessary to show that the State subjectively intended to take

any of Individual Plaintiffs’ and Class Plaintiff’s property, only that the flooding of Individual

Plaintiffs’ and Class Plaintiffs’ land was the natural and probable consequence of the State’s acts.

Before the State’s actions, rainfall runoff from large storm events overtopped IH-10 and proceeded

south to the Gulf. But, after the State raised the highway elevation and built a solid barrier/dam

constructed across the median of the roadway, those structures retained stormwater runoff and held

it on Individual Plaintiffs’ and Class Plaintiffs’ property—an obvious result of the State’s actions.

Because an analysis by the State of the hydrological impact caused by the placement of such a dam in

the center of IH-10 would have confirmed the eventual flooding that invaded and appropriated

Individual Plaintiffs’ and Class Plaintiffs’ property, this factor supports finding a taking.


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                 PAGE 27
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 28 of 33



                5.      The character of the land at issue.

        81.     Individual Plaintiffs’ and Class Plaintiffs’ properties are homes, farms, ranches, and

businesses whose use is grossly inconsistent with—and exceptionally vulnerable to—significant

damage from flooding of the kind and severity experienced because of TxDOT’s IH-10 projects. The

character of the land, as reflected in its use by Individual Plaintiffs’ and Class Plaintiffs, supports

finding a taking.

                6.      Individual Plaintiffs’ and Class Plaintiffs’ reasonable investment-
                        backed expectations.

        82.     Finally, the State’s actions ran counter to, and severely interfered with, Individual

Plaintiffs’ and Class Plaintiffs’ reasonable investment-backed expectations in the safety and security

of the residential and commercial properties that they rented or owned, as well as the use and

enjoyment of their personal property destroyed by the subject flooding.

        83.     When Individual Plaintiffs and Class Plaintiffs acquired their property interests, they

did not expect that a new hydrologic landscape would be created by the State implementing a de facto

flood control effort that did not exist, or was not evident, when they purchased or leased their real

properties. Most of Individual Plaintiffs’ and Class Plaintiffs have invested their life savings into their

properties without any expectation of the flood certainty that the State has created. The State-created

flooding has severely impacted the economically viable and productive use of the land, decimating

Plaintiffs’ reasonable investment-backed expectations. This factor too supports finding a taking.

        C.      The State’s Physical Invasion of Individual Plaintiffs’ and Class Plaintiffs’
                Property, Depriving Them of the Use, Enjoyment, Exclusive Possession, and
                Right to Alienate their Property, Independently Constitutes a Taking Under
                the Fifth Amendment.

        84.     Generally, the government can take property by two means: physically or by regulation.

Both types of Takings can be further divided into two categories: categorical and non-categorical.

Categorical Takings deprive the owners of all economically viable use of their property. Non-



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                   PAGE 28
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 29 of 33



categorical Takings, on the other hand, deprive the owner of some amount of the economic use of

the property (either through physical invasion or onerous regulation). Furthermore, a taking can be

either permanent or temporary in duration.

        85.     Individual Plaintiffs’ and Class Plaintiffs’ properties were physically invaded by

stormwater runoff the State stored on their land, in their homes, and/or in their businesses. The

inundation itself lasted for a several days, and that was followed by a long period of cleanup,

replacement, and repair after both Harvey and Imelda. Indeed, some properties were not completely

repaired after Harvey when Imelda struck, and some remain unfinished to this day.

        86.     The State-caused flooding effected (1) a temporary categorical physical taking of their

real property; (2) a permanent non-categorical physical taking of a flowage easement over their real

property, and (3) a permanent categorical physical taking of their personal property. Individual

Plaintiffs and Class Plaintiffs seek just compensation for the taking of their property without just

compensation.

COUNT 3: Deprivation of Property Interests Without Procedural Due Process in Violation
of the Fourteenth Amendment to the United States Constitution.

        87.     Individual Plaintiffs and Class Plaintiffs re-allege and incorporate the preceding

paragraphs of this Petition.

        88.     In the alternative, should their claim under the Takings Clause of the Fifth

Amendment be found unavailable or inapplicable for any reason, the State’s actions violated Individual

Plaintiffs’ and Class Plaintiffs’ procedural due process rights under the Fifth and Fourteenth

Amendments of the U.S. Constitution by transgressing the rights, privileges, and/or immunities

secured by the U.S. Constitution, including but not limited to depriving Individual Plaintiffs and Class

Plaintiffs of a property interest without due process of law.

        89.     As interpreted by Texas courts, the intent or knowledge requirement necessary to

demonstrate a taking under the Texas Constitution differs from the showing a party needs to make to


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 29
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 30 of 33



recover under the Fifth Amendment to the U.S. Constitution. The rights and protection accorded

Texas property owners under the State constitution’s Takings provision should not provide less

security against having their property taken without just compensation than its federal counterpart.

The ability of a property owner to litigate both a Fifth Amendment Takings claim and a claim under

Article I, Section 17 of the Texas Constitution in the same state court action should bring the intent

standard applicable to each in harmony so that (a) an unnecessary and perfidious dichotomy between

the state and federal claims is eliminated and (b) the long-recognized policies behind the guarantee of

compensation embodied by Takings provisions are promoted. The State’s reckless disregard, willful

ignorance, and/or intentional avoidance of knowledge and facts which it had a duty to investigate

support a finding of the requisite intent for a Takings claim under Article 1, Section 17 of the Texas

Constitution.

        90.     Individual Plaintiffs and Class Plaintiffs do not have the opportunity to have their

inverse condemnation claims as provided for by the Texas Constitution heard in a meaningful manner

because the process provided under Texas law is not constitutionally adequate should it be determined

that there is an intent requirement demanding actual knowledge of certain inundation to specific

property to recover for such claims.

        91.     The failure of the State to institute a pre-deprivation process or procedure because of

(or relying on) its reckless disregard, willful ignorance, and/or intentional avoidance of knowledge and

facts was the proximate cause of damage to Plaintiffs’ property and liberty interests.

COUNT 4: Deprivation of Property Interests Without Substantive Due Process in Violation
of the Fourteenth Amendment to the United States Constitution.

        92.     Individual Plaintiffs and Class Plaintiffs re-allege and incorporate the preceding

paragraphs of this Petition.

        93.     In the alternative, should their claim under the Takings Clause of the Fifth

Amendment be found unavailable or inapplicable for any reason, the State’s actions violated Individual


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                PAGE 30
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 31 of 33



Plaintiffs’ and Class Plaintiffs’ substantive due process rights under the Fifth and Fourteenth

Amendments of the U.S. Constitution. The State’s exercise of control over and destruction of

Individual Plaintiffs’ and Class Plaintiffs’ property implicate Individual Plaintiffs’ and Class Plaintiffs’

constitutionally protected rights in that real and personal property. The State’s taking, damaging,

and/or destruction of Individual Plaintiffs’ and Class Plaintiffs’ property rights supports the filing of

an inverse condemnation claim by Individual Plaintiffs and Class Plaintiffs under the Texas

Constitution. However, the intent or knowledge requirement necessary to successfully prosecute a

taking an inverse condemnation claim under the Texas Constitution is not rationally related to a

legitimate governmental interest, especially when weighed against the rights and protection accorded

Texas property owners under Article I, Section 17 of the Texas Constitution.

        94.     The substantive principles applied to inverse condemnation claims under the Fifth

Amendment to the U.S. Constitution should serve as the constitutional minimum required of the State

of Texas when assessing whether adequate compensation is due Texas property owners when their

property is taken, damaged, or destroyed by the State for a public purpose.

        95.     But the legal principles applied to inverse condemnation claims under the Texas

Constitution violate Individual Plaintiffs’ and Class Plaintiffs’ property and liberty interests protected

by the substantive due process jurisprudence of the Fifth and Fourteenth Amendments to the U.S.

Constitution.

COUNT 5:        Request for Declaratory and Injunctive Relief.

        96.     Individual Plaintiffs and Class Plaintiffs re-allege and incorporate the preceding

paragraphs of this Petition.

        97.     In addition, pursuant to Texas Civil Practice and Remedies Code Chapter 37, the

Uniform Declaratory Judgments Act, the Individual Plaintiffs and Class Plaintiffs seek a judgment

declaring (a) that the State of Texas is liable to them for the taking, damaging, and/or destruction of



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                    PAGE 31
      Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 32 of 33



Individual Plaintiffs’ and Class Plaintiffs’ property rights without adequate compensation as required

by Article I, Section 17 of the Texas Constitution, and/or the Fifth and Fourteenth Amendments to

the U.S. Constitution, and (b) that the State’s actions violated the due process protections guaranteed

by the Fourteenth Amendment to the U.S. Constitution.

        98.      In support, the Individual Plaintiffs and Class Plaintiffs plead that they seek relief from

uncertainty and insecurity with respect to rights, status, and other legal relations in their real property

as against the defendant State in that their rights, status, or other legal relations in their title to property

are affected by the State’s action. The Individual Plaintiffs and Class Plaintiffs seek a declaration of

the constitutionality of the disputed State actions, including a declaration that Individual Plaintiffs’

and Class Plaintiffs’ property rights were their taken, damaged, and/or destroyed without adequate

compensation under Article I, Section 17 of the Texas Constitution and/or the Fifth and Fourteenth

Amendments to the U.S. Constitution.

        99.      And pursuant to Tex. Civ. Prac. & Rem. Code § 37.011, Individual Plaintiffs and Class

Plaintiffs likewise request further and supplemental relief (including but not limited to injunctive relief

as set forth in Tex. Civ. Prac. & Rem. Code ch. 65) in connection with their declaratory judgment

action. Individual Plaintiffs and Class Plaintiffs seek prospective relief requiring the State to remedy

its taking, damaging, and/or destruction of Individual Plaintiffs’ and Class Plaintiffs’ property rights

without adequate compensation as required by Article I, Section 17 of the Texas Constitution, and/or

the Fifth and Fourteenth Amendments to the U.S. Constitution by instituting the process set forth in

Chapter 21 of the Texas Civil Practice & Remedies Code to formally condemn those property interests

previously taken, damaged, and/or destroyed without adequate compensation as set forth herein.

                                                  PRAYER

        Individual Plaintiffs and Class Plaintiffs pray that the Court enter judgment in Individual

Plaintiffs’ and Class Plaintiffs’ favor finding that Individual Plaintiffs and Class Plaintiffs are entitled



PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                                       PAGE 32
     Case 3:21-cv-00104 Document 4 Filed on 04/07/21 in TXSD Page 33 of 33



to recover based on the allegations and claims above in an amount to be determined by the trier of

fact, and awarding Individual Plaintiffs and Class Plaintiffs all other relief sought herein that this

Court is empowered to provide and to which Individual Plaintiffs and Class Plaintiffs show

themselves entitled.

Dated: March 17, 2021                                  Respectfully submitted,

                                                       /s/ E. Lawrence Vincent
                                                       Daniel H. Charest
                                                       SBN: 24057803
                                                       E. Lawrence (Larry) Vincent
                                                       SBN: 20585590
                                                       BURNS CHAREST LLP
                                                       900 Jackson Street, Suite 500
                                                       Dallas, Texas 75202
                                                       (469) 904-4550
                                                       (469) 444-5002 (fax)
                                                       dcharest@burnscharest.com
                                                       lvincent@burnscharest.com

                                                       Charles Irvine
                                                       SBN: 24055716
                                                       Mary Conner
                                                       SBN: 24050440
                                                       IRVINE & CONNER, PLLC
                                                       4709 Austin Street
                                                       Houston, Texas 77004
                                                       (713) 533-1704
                                                       (713) 524-5165 (fax)
                                                       charles@irvineconner.com
                                                       mary@irvineconner.com

                                                       Lawrence G. Dunbar
                                                       SBN: 06209450
                                                       DUNBAR HARDER, PLLC
                                                       10590 West Office Drive, Suite 2000
                                                       Houston, Texas 77042
                                                       (713) 782-4646
                                                       (713) 782-5544 (fax)
                                                       ldunbar@dunbarharder.com
                                                       Counsel for Plaintiffs


PLAINTIFFS’ SECOND AMENDED PETITION AND REQUEST FOR DISCLOSURES                               PAGE 33
